Citation Nr: 1046401	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
variously classified, claimed as posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to May 1972.  
The Veteran's Military Occupational Specialty was Light Vehicle 
Driver.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the Board in August 
2010.  

The Veteran submitted additional evidence at the Board hearing 
with a waiver of RO review.  

The issue of service connection for a psychiatric disorder, 
variously classified, claimed as PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have asbestosis that is causally or 
etiologically related to his military service.




CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  The notice requirements of the VCAA 
require VA to notify a claimant of what information or evidence 
is necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.

In this case, the notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in September 2005.  
In March 2006, the Veteran was provided with notice of the types 
of evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Board notes that 
under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service- 
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In the present case, an examination is not required on the issue 
of service connection for asbestosis because the evidence of 
record demonstrates no in-service asbestos-related injury, 
disease, or event to which any currently diagnosed disability of 
asbestosis could be related. 

The evidence of record also contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The Veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that the duty to notify and the duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will proceed 
to the merits of the Veteran's appeal on the issue of entitlement 
to service connection for asbestosis.  

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 
3.306.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting the 
absence of specific statutory or regulatory guidance regarding 
claims for residuals of asbestos exposure, observed that some 
guidelines for compensation claims based on asbestos exposure 
were published in DVB Circular 21-88-8, dated May 11, 1998.  The 
DVB Circular was subsequently rescinded, and its basic guidelines 
are now incorporated in Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 
(January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the fibers 
may also produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, cancers of 
the gastrointestinal tract, cancers of the larynx and pharynx, 
and cancers of the urogenital system (except the prostate).  See 
M21-1, Part VI, 7.21(a), p. 7-IV- 3; see also Ennis v. Brown, 4 
Vet. App. 523 (1993).  It is noted that persons with asbestos 
exposure have an increased incidence of bronchial, lung, 
pharyngolarygneal, gastrointestinal, and urogenital, and that the 
risk of developing bronchial cancer is increased in current 
cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-related 
disease can develop from brief exposure to asbestos, and that 
there is a prevalence of asbestos-related disease among shipyard 
workers since asbestos was used extensively in military ship 
construction.  M21-1, Part VI, 7.21(b), p. 7- IV-3 (January 31, 
1997).

More recently the Court has held that "neither Manual M21-1 nor 
the Circular creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which serve 
to inform and educate adjudicators as to the high exposure to 
asbestos and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure before, 
during, or after service; and determine whether the disease is 
related to the putative exposure."  Dyment v. West, 13 Vet. App. 
141 (1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOPGCPREC 4-2000.

The Veteran testified at the August 2010 Board hearing that he 
was exposed to asbestos during service while maintaining boilers 
around old buildings that were being demolished and while 
maintaining vehicles.  He also testified at the Board hearing 
that he worked at a paper mill following service and was exposed 
to asbestos, although he wore protective gear any time he worked 
around hazard materials.  

Service treatment records do not reflect any symptomatology 
related to respiratory problems.  On a May 1972 Report of Medical 
Examination performed for separation purposes, his "lungs and 
chest" were clinically evaluated as normal.  The Veteran's 
Military Occupational Specialty was Light Vehicle Driver.  

Private treatment records from Dr. P.C.V. dated in May 2000 
reflect that the Veteran stated that he worked for Scott Paper 
since 1972, during which time he had occupational exposure to 
asbestos.  On the basis of the medical review, which is inclusive 
of a significant occupational exposure to asbestos dust, chest 
radiograph and pulmonary function testing, Dr. P.C.V. noted that 
the diagnosis of asbestosis is established within a reasonable 
degree of medical certainty.  

Private treatment records from Dr. R.A.H. dated in May 2000 
reflect that the Veteran was assessed with bilateral interstitial 
fibrosis consistent with asbestosis.  

The evidence does not show that the Veteran engaged in any 
occupations in service that would have lead to asbestos exposure.  
Although the Veteran testified that he worked on boilers near the 
demolition of old buildings during service, his Military 
Occupational Specialty was Light Vehicle Driver.  The Board also 
acknowledges the Veteran's contention of asbestos exposure from 
maintaining vehicles during service.  However, although the 
Veteran's personnel records show that he was a light vehicle 
driver, there is no actual record that he was involved in the 
servicing of vehicles or that he worked around demolished 
buildings.  Moreover, as noted above, in May 2000 the Veteran 
reported occupational exposure to asbestos while working at a 
paper mill.  The Veteran did not contend any asbestos exposure in 
service at the May 2000 examination with Dr. P.C.V. 

The Veteran is certainly competent to report symptoms that are 
observable.  As a lay person, however, he is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as the etiology of a disorder affecting an internal organ.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  The Board finds that the determination of whether 
current asbestosis is related to certain claimed events in 
service, or otherwise to service ending many years prior to the 
first post-service evidence of such disability is not a matter 
susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Therefore, this is not a case in which 
the Veteran's lay beliefs alone can serve to establish an 
association between the claimed disability and either his 
military service or a service-connected condition.   

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for asbestosis, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.

ORDER

Service connection for asbestosis is denied.  


REMAND

VA outpatient treatment records dated in March 2005 reflect that 
the Veteran was assessed with depression and PTSD.  In May 2005, 
the Veteran was assessed with adjustment disorder with mixed 
anxiety and depressed mood, PTSD, depression, anxiety not 
otherwise specified, and mood disorder due to general medical 
condition.  The Veteran underwent a PTSD VA examination in 
November 2007.  The examiner noted that PTSD was not found.  The 
examination focused mainly on PTSD, and did not address the 
Veteran's other psychiatric diagnoses, aside from a single 
sentence finding of depression.  In light of the foregoing, a VA 
examination and opinion (based on a review of the claims file) is 
necessary to comply with 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability, including adjustment disorder with 
mixed anxiety and depressed mood, PTSD, 
depression, anxiety, and mood disorder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(a 50% or higher degree of probability) that 
any current psychiatric disability, including 
adjustment disorder with mixed anxiety and 
depressed mood, PTSD, depression, anxiety, and 
mood disorder is related to service.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a report.

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim of 
service connection for a psychiatric 
disability.  Unless the benefit sought is 
granted, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


